Financial services (signature of the acts)
Under the codecision procedure, legislative acts are signed by the President of the European Parliament and the current Presidency representing the Council. Before resuming the sitting, a legislative package will be signed to make it effective. Cecilia Malmström, the Minister for European Affairs, will sign on behalf of the Council. I am very pleased that Commissioner Benita Ferrero-Waldner is also with us today.
I would like to say a few words on the legislation we are about to sign today. Today, the eve of the extraordinary summit of the European Union in preparation for the G20 Summit in Pittsburgh is a good occasion to strengthen the role of the European Parliament as co-legislator. I have been asked to represent the European Parliament at the dinner of Heads of State or Government. We, the European Union, will be preparing for our participation in the G20 Summit in Pittsburgh.
Today we have an important package of four different legislative acts under the codecision procedure approved by us in response to the financial crisis. What is in the package? A capital requirements directive, a regulation on credit rating agencies, a new regulation on cross-border payments, and a decision establishing a new programme to support specific activities in the field of financial services, financial reporting and audit.
The directive and the regulations are aimed at protecting EU investors and the European Union's financial system, and at increasing consumer rights guarantees and ensuring better supervision. These acts are aimed at stabilising the financial markets. We are thereby fulfilling the predictions, but the legislation we are signing was drawn up by Parliament in the previous term. Would Minister Malmström like to take the floor before signing the legislative acts?
Mr President, we are now going to sign a number of legal acts that are absolutely central to the EU's response to the financial and economic crisis that has hit Europe so hard and that will continue to have an impact. I would like to take this opportunity to thank the Czech Presidency, which worked very hard to get these acts in place within a short time. It was thanks to the Czech Presidency that we managed to bring about quickly such successful cooperation between the Council and Parliament, as well as quick, effective agreements.
As I mentioned previously, we are cautiously optimistic about the economic situation, but we also know that unemployment will hit many countries very hard in the coming period. There is therefore still reason for Parliament, the Council and the Commission to work closely with each other. I am looking forward to our cooperation and I am proud to be able to sign these acts along with you, Mr President.
I would like to draw attention to the fact that what we are doing is an expression of the continuity of the functions of the Council, Parliament and the Commission. There have, in the meantime, been elections to the European Parliament which have in no way impeded our activities or our work.
I would like to now ask Minister Malmström to proceed with the joint signing, which will be done at this table. I also invite Commissioner Ferrero-Waldner, Mrs Berès and Mrs Bowles - the previous and current Commissioners on Economic and Monetary Affairs - I would ask both of you to come here to the middle, and the rapporteurs, who include Mr Karas and Mr Gauzès. You will all be present at the signing, and the Minister and I will sign.
I would also like to point out that Mrs Starkevičiūtand Mr Hoppenstedt are former rapporteurs, but are no longer in the European Parliament, as they were Members during the previous term of office.
We shall now proceed to the signing.